           Case 3:20-cv-00101-RCJ-WGC Document 45 Filed 07/08/20 Page 1 of 1



 1
                                 UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3   TIMOTHY L. BLIXSETH,                 )
                                          ) Case No: 3:20-cv-00101-RCJ-WGC
 4                   Plaintiff,           )
           v.                             ) The Honorable Robert C. Jones
 5                                        )
     INTERNAL REVENUE SERVICE;            )
 6   DEPARTMENT OF THE TREASURY;          )
     TREASURY INSPECTOR GENERAL FOR )
 7   TAX ADMINISTRATION; THE              )
     DEPARTMENT OF JUSTICE; LANNY         )
 8   BREUER; THE FEDERAL BUREAU OF        )
     INVESTIGATION; U.S. COMMISSIONER )
 9   OF INTERNAL REVENUE; U.S.            )
     IMMIGRATION AND CUSTOMS              )
10   ENFORCEMENT; and DOES 1 through 100, )
                                          )
11                   Defendants.          )
12                                   ORDER OF SUBSTITUTION
13          The Court having been fully apprised that the Attorney General’s designee has certified
14   that the individual defendant Lanny Breuer was acting within the scope of his office or
15   employment at the time of the incident out of which the plaintiff’s claims arise, and the Court
16   having been apprised of the substitution of the United States pursuant to the Federal Employees
17   Liability Reform and Tort Compensation Act of 1988 § 6, Pub. L. No. 100-694, 102 Stat. 4563
18   (1988), 28 U.S.C. § 2679(d)(1), it is hereby:
19          ORDERED that pursuant to the provisions of 28 U.S.C. § 2679(b)(2) and § 2679(d)(2),
20   the sixth, seventh, eighth, ninth, and tenth counts of the first amended complaint are dismissed
21   with respect to the individual defendant Lanny Breuer on the ground that the exclusive remedy
22   for these claims is an action against the United States and because the United States has been
23   substituted as the sole defendant on those claims.
24
            DATED: July 8, 2020.                          _________________________
25
                                                          The Honorable Robert C. Jones
26                                                        United States District Judge

27

28


                                                     1
